781 So.2d 1220 (2001)
Daniel T. MORRIS
v.
Roger E. STUEBEN, M.D., et al.
No. 2001-CC-0137.
Supreme Court of Louisiana.
January 26, 2001.
Opinion Denying Reconsideration March 16, 2001.
PER CURIAM.
The application for reconsideration is denied. Relator's original writ application in this court was filed on January 16, 2001, sixty-nine days after the court of appeal denied his writ application on November 8, 2000 and well outside of the thirty day period mandated by Supreme Court Rule X, § 5. Although relator's application in this court was filed within thirty days from the court of appeal's denial of rehearing, Supreme Court Rule X, § 5(a) extends the *1221 thirty day period for taking writs to this court only "in those instances where a rehearing is allowed" in the court of appeal. Uniform Court of Appeal Rules 4-9 and 2-18.7 do not provide for a rehearing from a denial of an application for supervisory writs. Accordingly, the delay for taking writs to this court ran from the court of appeal's original writ denial, not its denial of rehearing.